[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                               FILED
                             _____________            U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            MAY 28, 2010
                              No. 09-16355
                           Non-Argument Panel                JOHN LEY
                                                              CLERK
                             _____________

                D.C. Docket No. 07-02265-CV-5-SLB


ISMAEIL MOHAMMED ABU SALIM,

                                                     Petitioner-Appellant,

                                  versus


UNITED STATES DEPARTMENT OF HOMELAND
SECURITY, U.S. CITIZENSHIP AND IMMIGRATION
SERVICES,


                                                     Respondents-Appellees.


                              ____________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                              ____________
                              (May 28, 2010)

Before MARCUS, MARTIN and HILL, Circuit Judges.
PER CURIAM:

      This is an appeal by Ismaeil Mohammed Abu Salim (Salim), a native and

citizen of Jordan, and a lawful permanent resident of the United States, from the

grant of summary judgment by the district court in favor of the Department of

Homeland Security, United States Citizenship and Immigration Services (USCIS),

and the dismissal by the district court of Salim’s petition for review of his

application for naturalization. Under a de novo review, the district court found

that Salim had failed to meet his burden of showing that he met the good moral

character requirement for naturalization. 8 U.S.C. § 1421(g); 8 U.S.C. §

1427(a)(3).

      By administrative order, the USCIS initially denied Salim’s application for

naturalization for lack of good moral character based upon his conviction for

selling alcohol to a minor. For this offense, Salim received a suspended sentence

and twelve months’ unsupervised probation. This conviction occurred within five

years immediately preceding the date of filing the application for naturalization.

See 8 U.S.C. § 1427(a)(1).

      The district court agreed, finding that Salim did not submit any evidence of

extenuating circumstances for his unlawful acts. It granted USCIS’ motion for



                                          2
summary judgment.

      We have carefully reviewed the record in this case, the briefs and the

arguments of counsel. Finding no error, the judgment of the district court is

affirmed.

      AFFIRMED.




                                         3